 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                           Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     Virginia Lappas, in individual and        Act; Unruh Civil Rights Act
       representative capacity as Trustee of
15     The Virginia Lappas Living Trust
       dated January 15, 2019;
16     Gus’s BBQ, Inc., a California
       Corporation
17
                 Defendants.
18
19
           Plaintiff Orlando Garcia complains of Virginia Lappas, in individual and
20
     representative capacity as Trustee of The Virginia Lappas Living Trust dated
21
     January 15, 2019; Gus’s BBQ, Inc., a California Corporation; and alleges as
22   follows:
23
24
       PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
26
     level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
27
     dexterity issues. He uses a wheelchair for mobility.
28     2. Defendant Virginia Lappas, in individual and representative capacity as


                                            1

     Complaint
 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 2 of 7 Page ID #:2




 1   Trustee of The Virginia Lappas Living Trust dated January 15, 2019, owned
 2   the real property located at or about 808 Fair Oaks Ave, South Pasadena,
 3   California, in July 2020.
 4     3. Defendant Virginia Lappas, in individual and representative capacity as
 5   Trustee of The Virginia Lappas Living Trust dated January 15, 2019, owns the
 6   real property located at or about 808 Fair Oaks Ave, South Pasadena,
 7   California, currently.
 8     4. Defendant Gus’s BBQ, Inc. owned Gus’s BBQ located at or about 808
 9   Fair Oaks Ave, South Pasadena, California, in July 2020.
10     5. Defendant Gus’s BBQ, Inc. owns Gus’s BBQ (“Restaurant”) located at
11   or about 808 Fair Oaks Ave, South Pasadena, California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein,
17   including Does 1 through 10, inclusive, is responsible in some capacity for the
18   events herein alleged, or is a necessary party for obtaining appropriate relief.
19   Plaintiff will seek leave to amend when the true names, capacities,
20   connections, and responsibilities of the Defendants and Does 1 through 10,
21   inclusive, are ascertained.
22
23     JURISDICTION & VENUE:
24     7. The Court has subject matter jurisdiction over the action pursuant to 28
25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27     8. Pursuant to supplemental jurisdiction, an attendant and related cause
28   of action, arising from the same nucleus of operative facts and arising out of


                                            2

     Complaint
 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 3 of 7 Page ID #:3




 1   the same transactions, is also brought under California’s Unruh Civil Rights
 2   Act, which act expressly incorporates the Americans with Disabilities Act.
 3     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4   founded on the fact that the real property which is the subject of this action is
 5   located in this district and that Plaintiff's cause of action arose in this district.
 6
 7     FACTUAL ALLEGATIONS:
 8     10. Plaintiff went to the Restaurant in July 2020 with the intention to avail
 9   himself of its goods and to assess the business for compliance with the
10   disability access laws.
11     11. The Restaurant is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14   to provide wheelchair accessible parking in conformance with the ADA
15   Standards as it relates to wheelchair users like the plaintiff.
16     13. The Restaurant provides parking to its customers but fails to provide
17   enough accessible wheelchair accessible parking. What is more, there were
18   slopes greater than 2.1% in the parking spaces that were reserved for persons
19   with disabilities.
20     14. Plaintiff believes that there are other features of the parking that likely
21   fail to comply with the ADA Standards and seeks to have fully compliant
22   parking available for wheelchair users.
23     15. On information and belief, the defendants currently fail to provide
24   wheelchair accessible parking.
25     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
26   personally encountered these barriers.
27     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
28   wheelchair accessible facilities. By failing to provide accessible facilities, the


                                               3

     Complaint
 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 4 of 7 Page ID #:4




 1   defendants denied the plaintiff full and equal access.
 2     18. The failure to provide accessible facilities created difficulty and
 3   discomfort for the Plaintiff.
 4     19. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     20. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     21. Plaintiff will return to the Restaurant to avail himself of its goods and to
14   determine compliance with the disability access laws once it is represented to
15   him that the Restaurant and its facilities are accessible. Plaintiff is currently
16   deterred from doing so because of his knowledge of the existing barriers and
17   his uncertainty about the existence of yet other barriers on the site. If the
18   barriers are not removed, the plaintiff will face unlawful and discriminatory
19   barriers again.
20     22. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 5 of 7 Page ID #:5




 1
 2
 3
 4
 5   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 6   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 7   Defendants.) (42 U.S.C. section 12101, et seq.)
 8     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     24. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,    services,    facilities,   privileges,    advantages,   or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                             5

     Complaint
 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 6 of 7 Page ID #:6




 1                maximum extent feasible, the path of travel to the altered area and
 2                the bathrooms, telephones, and drinking fountains serving the
 3                altered area, are readily accessible to and usable by individuals
 4                with disabilities. 42 U.S.C. § 12183(a)(2).
 5     25. When a business provides parking for its customers, it must provide
 6   accessible parking.
 7     26. Here, accessible parking has not been provided in conformance with the
 8   ADA Standards.
 9     27. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     28. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     29. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     30. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     31. The Unruh Act provides that a violation of the ADA is a violation of the


                                              6

     Complaint
 Case 2:20-cv-09991-AFM Document 1 Filed 10/30/20 Page 7 of 7 Page ID #:7




 1   Unruh Act. Cal. Civ. Code, § 51(f).
 2      32. Defendants’ acts and omissions, as herein alleged, have violated the
 3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 4   rights to full and equal use of the accommodations, advantages, facilities,
 5   privileges, or services offered.
 6      33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 7   discomfort or embarrassment for the plaintiff, the defendants are also each
 8   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 9   (c).)
10
11             PRAYER:
12             Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14           1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18           2. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
     Dated: October 28, 2020              CENTER FOR DISABILITY ACCESS
23
24
                                          By:
25
26                                        _______________________

27                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
28


                                                7

     Complaint
